Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims 
This action is in response to applicant’s amendment of 05/05/2021. Claims 1-16 has been amended and claims 17-20 are withdrawn. 
Claims 1-16 are pending and have been considered as follows.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gie Yoon on 21 May 2021.
The application has been amended as follows: 
Please amend the claims as follows: 
Claims 17-20 are canceled. 

Allowable Subject Matter
Claims 1-16 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art Kim et al (US20190258249) teaches a driving mode switching control apparatus of a vehicle includes one or more processors collecting data from a map DB, a positioning system, a camera system, and a sensor system in the vehicle; analyzing the collected data to determine a reliability of each data; and designing a driving mode switching of the vehicle based on the determined result of the reliability of the each data to generate mode switching data including an information of the designed driving mode switching.
Furthermore, Chen et al (US20180188039) teaches a high-definition map system receiving sensor data from vehicles travelling along routes and combines the data to generate a high definition map for use in driving vehicles, for example, for guiding autonomous vehicles. A pose graph is built from the collected data, each pose representing location and orientation of a vehicle. The pose graph is optimized to minimize constraints between poses. Points associated with surface are assigned a confidence measure determined using a measure of hardness/softness of the surface. A machine-learning-based result filter detects bad alignment results and prevents them from being entered in the subsequent global pose optimization. The alignment framework is parallelizable for execution using a parallel/distributed architecture. Alignment hot spots are detected for further verification and improvement. The system supports incremental updates, thereby allowing refinements of sub-graphs for incrementally improving the high-definition map for keeping it up to date
In regards to independent claim 1 Kim et al and Chen et al, taken either individually or in combination with other art of record, fails to teach or render obvious:
determining, by the one or more computing devices, whether the alignment data for the object should be trusted using a model, the model configured to take the plurality of LIDAR sensor data frames, the alignment data, variables of the ICP algorithm, and features of the ICP algorithm as input for the determination, wherein the alignment data is trusted if a velocity determined from the alignment data is within a tolerance value of a ground truth velocity expected from the plurality of LIDAR sensor data frames; and 
controlling, by the one or more computing devices, the vehicle in the autonomous driving mode based on the determination of whether the alignment data for the object should be trusted
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667